DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, Claim 6 recites “charging the solid preparations filled in the container into the solid preparation accommodating portion; reading”. It is rather unclear how the solid preparations filled in the container are charged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama et al. (US 2015/0190312).
Regarding Claim 1,  Yuyama discloses a solid preparation subdividing device (fig.1), comprising a container (100) comprising an information recording portion (114,232 reads and writes information): an information reading device (7,232 reads information); at least one solid preparation dispensing device (2,21) comprising a solid preparation accommodating portion (212) and a solid preparation pickup unit (213); and a packaging device (4,5), wherein the container (100) is configured to receive a plurality of solid preparations,  the solid preparation accommodating portion (212) is configured to receive solid preparations and the solid preparation pickup unit (213) is configured to discharge a desired number of the received solid preparations from the solid preparation accommodating portion (212), the packaging device (4,5) is configured to individually package one or a plurality of the discharged solid preparations based on the read information related to the administration method (para.0053), the solid preparation dispensing device (2,21) is configured to discharge the solid preparations on a dose-by-dose basis to the packaging device (4,5), and the packaging device (4,5; para.0095) is configured to individually package the discharged solid preparations on a dose-by-dose basis.
Regarding Claim 2, Yuyama discloses wherein the information reading device (232) is configured to read identification information (para.0057) when identification information of the solid preparations is present on the container (100).

Regarding Claim 4, Yuyama discloses a printer (para.0098; administration time is printed on the packaging paper) configured to print an administration timing on a package individually packaging the solid preparations.
Regarding Claim 6, Yuyama discloses a solid preparation subdividing method using, which involves use of: a container (21) including an information recording portion (control unit 6;7;114,232 reads and writes information) on which information related to an administration method is recorded and being filled with a plurality of solid preparations for an identified recipient (para.0100-0105); and a solid preparation subdividing device (fig.1), wherein the solid preparation subdividing device includes: an information reading device (7,232 reads information); at least one solid preparation dispensing device (2); and a packaging device (4,5), the solid preparation dispensing device (2) including: a solid preparation accommodating portion (212) configured to receive the solid preparation charged therein; and a solid preparation pickup unit (213) configured to pick up a predetermined number of solid preparations from the solid preparation accommodating portion (212), the information reading device (7,232) being configured to read information related to an administration method from the information recording portion (control unit 6;7;114,232 reads and writes information) of the container (21), the packaging device (4,5) being configured to individually package one or a plurality of solid preparations, the solid preparation subdividing method comprising: charging the solid preparations filled in the container (21) into the solid preparation accommodating portion (212); reading information (232) related to the administration method from the information recording portion (114,232) of the container (21) through use of the information reading device (232); discharging the solid preparations from the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 2015/0190312).
Regarding Claim 5, Yuyama discloses a bag-forming mechanism (mechanism that forms packaging paper 52 into packages is a bag-forming mechanism; para.0098), wherein the at least one solid preparation dispensing device (2,21) includes a plurality of solid preparation dispensing devices (note plurality of 21; fig.1) configured to receive solid preparations, and the bag-forming mechanism (mechanism that forms packaging paper 52 into packages is a bag-forming mechanism) is configured to enclose different solid preparations having the same administration timing in the same package (para.0098; fig.8).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651